Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means to provide” “a control means” “a storing means” and an interface means” in claims 117, 119,122, 126 and 131.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 131 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Albert et al. (US 20060017579 A1).
In regards to claim 131, Albert teaches a method for operating a sounder to produce a plurality of different alarm sounds, the method comprising providing a means to provide a plurality of selectable discrete signal trains, selecting one of the discrete signal trains, and applying the selected discrete signal train to the sounder in response to an activation signal (Paragraphs 46, 172). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 117-120, 124, 125, 128 and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1) in view of Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1).
In regards to claim 117,  Goldstein teaches a  device for operating a sounder to produce a plurality of different alarm sounds, the device comprising a means to provide a plurality of selectable signal trains configured for applying to the sounder to operate the sounder to produce respective different alarm sounds (Paragraphs 39, 40, 43), and a selector configured to select one of the signal trains for applying to the sounder, a control means responsive to an activation signal derived from one of commencement of movement of a vehicle at a speed threshold (Paragraph 33), engagement of a gear of a vehicle such as in reverse (Paragraphs 32, 57), activation of a reverse switch of a vehicle, and detection of a person or object in or near the path of traverse of the vehicle (Paragraphs 42, 44), to operate the selector to select one of the signal trains, and to apply the selected signal train to the sounder (Paragraph 48).
Goldstein fails to teach the said alarm signals being discrete.  Albert on the other hand teaches an alarm sounding system capable of producing a plurality of discrete digital signals (Paragraph 172).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s teaching with Goldstein’s teaching in order to effectively store and produce multiple distinct alarm sounds/signals.
Goldstein modified however fails to explicitly teach the monitoring means is responsive to at least one of the signals indicative of one of commencement of movement of the vehicle, engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle.  Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Goldstein modified’s teaching in order to account for objects around the vehicle during motion and implement a safety awareness mechanism.
In regards to claim 118, Goldstein modified teaches each discrete signal train is configured so that when that discrete signal train is applied to the sounder, the sound pattern of the alarm sound 
In regards to claim 119, Goldstein modified teaches the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by the frequency of the discrete signal train, and preferably, at least one of the discrete signal trains comprises a frequency signal, the frequency of the discrete signal train varying with respect to time (paragraph 45, 49), and advantageously, the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by the amplitude of the discrete signal train, and preferably, at least one of the discrete signal trains comprises an amplitude signal, the amplitude of the discrete signal train varying with respect to time inherently (Paragraph 47); by way of harmonics that are a function of sound, which is turn of a function of time, and advantageously, the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by a combination of the frequency and the amplitude of the discrete signal train (Paragraph 47; Figure 9).
In regards to claim 120, Goldstein modified via Englander  teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  Furthermore, Goldstein teaches the control means is configured to repeatedly apply the same signal train to the sounder while the activation signal is in the active state, and alternatively, the control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49), and preferably, the control means is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to  the sounder while the activation signal is in the active state, and advantageously, the predefined time duration of the pause lies in the range of 0.25 seconds to 2 seconds, and preferably, the predefined time duration of the pause lies in the range of 0.5 seconds to 1.5 seconds (Paragraph 49), and ideally, the predefined time duration of the pause is approximately 1 second, and advantageously, each discrete signal train is configured to produce an alarm sound when applied to the sounder of time duration lying in the range of 
In regards to claim 124, Goldstein modified via Albert teaches the selector is configured to select the discrete signal trains in a predefined order, and preferably, the selector is configured to select the discrete signal trains in a random order (Paragraph 49, 50). 
In regards to claim 125, Goldstein modified via Albert teaches a pseudo-random number generator, and the selector is configured to select the discrete signal trains corresponding to the respective random numbers generated, and preferably, the control means is responsive to 7PRELIMINARY AMENDMENTAttorney Docket No.: Q253293 Appln. No.: National Stage of PCT/IE2018/000009the activation signal to operate the pseudo-random number generator to generate a random number (Paragraph181).
In regards to claim 128, Goldstein modified teaches operating an alarm sounder to produce a plurality of selectable different alarm sounds (Paragraphs 22, 32).
In regards to claim 129, Goldstein modified teaches n alarm sounder of the vehicle, and preferably, the vehicle alarm system comprises the alarm sounder, and advantageously, the alarm sounder comprises a sounder configured to operate within a normal human audio frequency bandwidth (Paragraph 42).

Claim 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1), Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1) as applied to claim 117 above, and further in view of Nelken (US 7389230 B1)
Goldstein modified fails to teach at least twenty discrete signal trains are provided, and advantageously, at least fifty discrete signal trains are provided, and more preferably, at least one hundred digital voice signal samples with a typical duration time T of ten, fifteen, or twenty milliseconds. However, the scope of the invention includes frames of any duration time T and any number of signal samples. Framer 220 sends the frames to acoustic processor 221. Sound sensor 205, amplifier 210, A/D converter 215, and framer 220 are collectively referred to as an acoustic front end to acoustic processor 221. The scope of the invention covers other acoustic front ends configured to receive a voice signal, and generate a digital discrete-time representation of the voice signal (Column 3, lines 26-38). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nelken’s teaching with Goldstein modified’s teaching in order to effectively generate a digital discrete-time representation of the sound signals.


Claim 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1), Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1) as applied to claim 117 above, and further in view of Englander et al. (US 9718405 B1).
In regards to claim 122, Goldstein teaches a storing means for storing the plurality of the selectable signal trains, 6PRELIMINARY AMENDMENTAttorney Docket No.: Q253293 Appln. No.: National Stage of PCT/IE2018/000009and preferably, the storing means is configured to store the selectable signal trains in the form of selectable data signals (Paragraph 52, 53), and advantageously, the storing means is configured to store the selectable signal trains as selectable digital data signals (Paragraph 48)
Goldstein fails to teach the storing means comprises a digital data storing element, and advantageously, the storing means comprises a secure digital (SD) card on which the respective selectable discrete data signals are stored, and preferably, the SD card is replaceable.  Englander on the other hand teaches the storing means comprises a digital data storing element, and advantageously, the storing means comprises a secure digital (SD) card on which the respective selectable discrete data signals are stored, and preferably, the SD card is replaceable (Column 34, lines 29-31; Table2).  It would .

Claim 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1), Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1) as applied to claim 117 above, and further in view of Marti et al. (US 20160379621 A1).
In regards to claim 126, Goldstein modified fails to teach an interface means is provided for selecting the order by which the discrete signal trains are selected, and preferably, the interface means is configured for manual data entry, and advantageously, a power amplifier is provided for amplifying each discrete signal train prior to being applied to the sounder.  Marti on the other hand teaches an interface means is provided for selecting the order by which the discrete signal trains are selected, and preferably, the interface means is configured for manual data entry, and advantageously, a power amplifier is provided for amplifying each discrete signal train prior to being applied to the sounder (Paragraph 19, 39, 40, 54).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Marti’s teaching with Goldstein modified’s teaching in order to instruct the audio processing module that the previous sound sensed by the audio detectors should have been played back via the vehicle.


Claim 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1), Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1) as applied to claim 117 above, and further in view of Kiehne (US 20120326917 A1).
In regards to claim 127, Goldstein modified teaches the activation signal is derived from a signal indicative of commencement of movement of the vehicle in a reversing direction, and preferably, the activation signal is derived from a signal indicative of the engagement of a reverse gear of the vehicle (Paragraph 32), and advantageously, the activation signal is derived from a signal indicative of the activation of a reverse switch of the vehicle, and preferably, the activation signal is derived from a signal 
Goldstein modified via Englander teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  Englander further teaches a proximity sensor comprises one of a radar sensor and a forward looking infrared radiometer (FLIR) sensor (Column 19, lines 16-26; Column 29, lines 52-61).  
Furthermore, Goldstein modified fails to teach, the monitoring means 8PRELIMINARY AMENDMENTAttorney Docket No.: Q253293 Appln. No.: National Stage of PCT/IE2018/000009comprises one of a current and a voltage sensor configured to detect power in a reversing light circuit of the vehicle, and advantageously, the monitoring means comprises a sensor for monitoring selection of one of a forward and a reverse gear in a gearbox of the vehicle, and preferably, the monitoring means comprises a sensor for monitoring one of the activation of a forward movement switch and a reverse movement switch of the vehicle, and advantageously,  Kiehne on the other hand teaches a monitoring means8PRELIMINARY AMENDMENTAttorney Docket No.: Q253293 Appln. No.: National Stage of PCT/IE2018/000009comprises one of a current and a voltage sensor configured to detect power in a reversing light circuit of the vehicle, and advantageously, the monitoring means comprises a sensor for monitoring selection of one of a forward and a reverse gear in a gearbox of the vehicle, and preferably, the monitoring means comprises a sensor for monitoring one of the activation of a forward movement switch and a reverse movement switch of the vehicle(Paragraph 115).  It would have been obvious to a person of ordinary skill in the art before the .

Claim 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1), Albert et al. (US 20060017579 A1) and Englander et al. (US 10549690 B1) as applied to claim 128 above, and further in view of H.A. Raschke (US 3380022).
In regards to claim 130, Goldstein modified fails to teach the ground vehicle, being a forklift truck. H.A. Raschke teaches an alarm emitting system comprising a forklift truck (Column 4 lines 5-15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Raschke’s teaching with Goldstein modified’s teaching in order to utilize an alert system to promote safety conditions during operation via distinguishable alarm/alert sounds.

Claim 132 and 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 20060017579 A1) in view of Goldstein et al. (US 20090146799 A1) and Englander et al. (US 10549690 B1).
In regards to claim 132, Albert fails to teach the activation signal is derived from one of commencement of movement of a vehicle, engagement of a drive gear of a vehicle, activation of a drive switch of a vehicle, and detection of a person or object in or near the path of traverse of the vehicle, and preferably, each discrete signal train is configured so that when that discrete signal train is applied to the sounder.  Goldstein teaches a device for operating a sounder to produce a plurality of different alarm sounds, the device comprising a means to provide a plurality of selectable signal trains configured for applying to the sounder to operate the sounder to produce respective different alarm sounds (Paragraphs 39, 40, 43), and a selector configured to select one of the signal trains for applying to the sounder, a control means responsive to an activation signal derived from one of commencement of movement of a vehicle at a speed threshold (Paragraph 33), engagement of a gear of a vehicle such as in reverse (Paragraphs 32, 57), activation of a reverse switch of a vehicle, and detection of a person or object in or near the path of traverse of the vehicle (Paragraphs 42, 44), to operate the selector to select one of the signal trains, and to apply the selected signal train to the sounder (Paragraph 48). Goldstein teaches 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldstein’s teaching with Albert’s teaching in order to effectively provide adequate alarm signals in a situation related to a traffic protocol.
Albert modified however fails to explicitly teach the monitoring means is responsive to at least one of the signals indicative of one of commencement of movement of the vehicle, engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle.  Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Albert modified’s teaching in order to account for objects around the vehicle during motion and implement a safety awareness mechanism.
In regards to claim 133, Albert fails to teach teaches the control means is configured to repeatedly apply the same signal train to the sounder while the activation signal is in the active state, and alternatively, the control means is configured to operate the selector for sequentially selecting respective 
Furthermore, Goldstein teaches the control means is configured to repeatedly apply the same signal train to the sounder while the activation signal is in the active state, and alternatively, the control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49), and preferably, the control 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldstein’s teaching with Albert’s teaching in order to effectively provide adequate alarm signals in a situation related to a traffic protocol.
Albert modified fails to teach the engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle and detection of a person or object near the path of traverse of the vehicle. Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Albert modified’s teaching in order to account for objects around the vehicle during motion and implement a safety awareness mechanism.


Claim 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 20060017579 A1) in view of Nelken (US 7389230 B1).
Albert fails to teach at least twenty discrete signal trains are provided, and advantageously, at least fifty discrete signal trains are provided, and more preferably, at least one hundred discrete signal trains are provided, and advantageously, at least two hundred discrete signal trains are provided, and preferably, at least three hundred discrete signal trains are provided, and most preferably, over three hundred discrete signal trains are provided.  Nelken on the other hand teaches sound signal classifications in which the digital voice signal into successive data units frame generally includes several hundred digital voice signal samples with a typical duration time T of ten, fifteen, or twenty milliseconds. However, the scope of the invention includes frames of any duration time T and any number of signal samples. Framer 220 sends the frames to acoustic processor 221. Sound sensor 205, amplifier 210, A/D converter 215, and framer 220 are collectively referred to as an acoustic front end to acoustic processor 221. The scope of the invention covers other acoustic front ends configured to receive a voice signal, and generate a digital discrete-time representation of the voice signal (Column 3, lines 26-38). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nelken’s teaching with Albert’s teaching in order to effectively generate a digital discrete-time representation of the sound signals.

Claim 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 20060017579 A1) in view of Englander et al. (US 9718405 B1).
In regards to claim 135, Albert fails to teach the storing means comprises a digital data storing element, and advantageously, the storing means comprises a secure digital (SD) card on which the respective selectable discrete data signals are stored, and preferably, the SD card is replaceable.  Englander on the other hand teaches the storing means comprises a digital data storing element, and advantageously, the storing means comprises a secure digital (SD) card on which the respective selectable discrete data signals are stored, and preferably, the SD card is replaceable (Column 34, lines 29-31; Table2).  It would have been obvious to a person of ordinary skill in the art before the effective .

Claim 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 20060017579 A1) in view of Englander et al. (US 9718405 B1).
In regards to claim 136, Albert teaches each discrete data signal is stored in the storing means and cross-referenced with an unique identifier code for facilitating selection of the respective discrete data signals(Paragraphs 20, 164), and preferably, the unique identifier codes cross-referenced with the respective selectable data signals comprise respective consecutive numbers, and advantageously, the selector is configured to select the discrete signal trains in the order in which the signal trains are stored (Paragraphs 26, 43, 47).  Albert teaches a pseudo-random number generator, and the selector is configured to select the discrete signal trains corresponding to the respective random numbers generated, and preferably, the control means is responsive to 7PRELIMINARY AMENDMENTAttorney Docket No.: Q253293 Appln. No.: National Stage of PCT/IE2018/000009the activation signal to operate the pseudo-random number generator to generate a random number (Paragraph 181).
Albert fails to teach a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode.  Englander on the other hand teaches a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode (Column 34, lines 33-39).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Albert’s teaching in order to effectively store alarm signals that are distinguishable by way of identifiable code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685